--------------------------------------------------------------------------------

EXHIBIT E

LOCKUP AGREEMENT

          This AGREEMENT (the "Agreement") is made as of the ____ day of May,
2009, by James Briscoe ("Holder"), in connection with his ownership of shares of
Liberty Star Uranium & Metals Corp., a Nevada corporation (the "Company").

          NOW, THEREFORE, for good and valuable consideration, the sufficiency
and receipt of which consideration are hereby acknowledged, Holder agrees as
follows:

          1.           Background.

                        a.      Holder is the beneficial owner of the amount of
shares of the Common Stock, $.001 par value, of the Company (“Common Stock”)
designated on the signature page hereto.

                        b.      Holder acknowledges that the Company has entered
into or will enter into at or about the date hereof agreements with subscribers
each a (“Subscription Agreement”) to the Company’s Notes which are convertible
into Common Stock (“Notes”) (the “Subscribers”). Holder understands that, as a
condition to proceeding with the Offering, the Subscribers have required, and
the Company has agreed to obtain on behalf of the Subscribers an agreement from
the Holder to refrain from selling any securities of the Company from the date
of the Subscription Agreement until two years after the Closing Date (as defined
in the Subscription Agreement) (the "Restriction Period"), except as described
below.

          2.          Share Restriction.

                        a.      Holder hereby agrees that during the Restriction
Period, the Holder will not sell or otherwise dispose of any shares of Common
Stock or any options, warrants or other rights to purchase shares of Common
Stock or any other security of the Company which Holder owns or has a right to
acquire as of the date hereof, other than in connection with an offer made to
all shareholders of the Company in connection with merger, consolidation or
similar transaction involving the Company. Holder further agrees that the
Company is authorized to and the Company agrees to place "stop orders" on its
books to prevent any transfer of shares of Common Stock or other securities of
the Company held by Holder in violation of this Agreement. The Company agrees
not to allow to occur any transaction inconsistent with this Agreement.

                        b.      Any subsequent issuance to and/or acquisition by
Holder of Common Stock or options or instruments convertible into Common Stock
will be subject to the provisions of this Agreement.

                        c.      Notwithstanding the foregoing restrictions on
transfer, the Holder may, at any time and from time to time during the
Restriction Period, transfer the Common Stock (i) as bona fide gifts or
transfers by will or intestacy, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the Holder, provided that
any such transfer shall not involve a disposition for value, (iii) to a
partnership which is the general partner of a partnership of which the Holder is
a general partner, provided, that, in the case of any gift or transfer described
in clauses (i), (ii) or (iii), each donee or transferee agrees in writing to be
bound by the terms and conditions contained herein in the same manner as such
terms and conditions apply to the undersigned, or (iv) a bona fide sale for cash
at not less than $0.90 per share of Common Stock (which price shall be equitably
adjusted in connection with stock splits, stock dividends, and similar events).
For purposes hereof, "immediate family" means any relationship by blood,
marriage or adoption, not more remote than first cousin.

--------------------------------------------------------------------------------

          3.           Miscellaneous.

                         a.           At any time, and from time to time, after
the signing of this Agreement Holder will execute such additional instruments
and take such action as may be reasonably requested by the Subscribers to carry
out the intent and purposes of this Agreement.

                         b.           This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York. The parties to this Agreement hereby irrevocably waive
any objection to jurisdiction and venue of any action instituted hereunder and
shall not assert any defense based on lack of jurisdiction or venue or based
upon forum non conveniens. The parties executing this Agreement and other
agreements referred to herein or delivered in connection herewith agree to
submit to the in personam jurisdiction of such courts and hereby irrevocably
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney's fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.

                         c.           The restrictions on transfer described in
this Agreement are in addition to and cumulative with any other restrictions on
transfer otherwise agreed to by the Holder or to which the Holder is subject to
by applicable law.

                         d.           This Agreement shall be binding upon
Holder, its legal representatives, successors and assigns.

                         e.           This Agreement may be signed and delivered
by facsimile and such facsimile signed and delivered shall be enforceable.

                         f.           The Company agrees not to take any action
or allow any act to be taken which would be inconsistent with this Agreement.

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder
has executed this Agreement as of the day and year first above written.

HOLDER:


________________________________
(Signature of Holder)


________________________________
(Print Name of Holder)


________________________________
Number of Shares of Common Stock Beneficially Owned and as more fully described
below if not in the form of shares of Common Stock

COMPANY:

LIBERTY STAR URANIUM & METALS CORP.


By:______________________________ 

--------------------------------------------------------------------------------